917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen W. MAY, Peggy W. May, by her Guardian ad Litem, RandyMay, Plaintiffs-Appellants,v.HERITAGE FEDERAL SAVINGS AND LOAN ASSOCIATION, ColonialServices Corporation, HF Sterling MortgageCorporation, Thomas W. Lane, Jr., d/b/aThe Lane Company, Richard F.Odom, Jr.,Defendants-Appellees,andJohn A. Cromer, Wayland H. Linthicum, Jr., Walter B. Love,Jr., Gene A. Miller, Sam C. Morris, Harvey Morrison, Jr.,William H. Price;  Vann V. Secrest, Jr., Fred A. Parker,T.B. Harris, Todd C. Bennington, T.B. Harris, Jr., d/b/aHarris Stout and Associates, Inc., Fitzhugh L. Stout, Defendants.
No. 89-3370.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 16, 1990.Decided Nov. 13, 1990.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CA-88-1402-4-2)
Allen W. May, Peggy W. May, appellants pro se.
Arthur Edward Justice, Jr., Turner, Padget, Graham & Laney, Florence, S.C., Thomas W. Lane, Jr., Richard F. Odom, Jr., appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Allen W. May and Peggy W. May appeal from the district court's order dismissing their civil suit and awarding judgment to Heritage Federal Savings and Loan Association on its counterclaim.  Our review of the record, including the transcript of the summary judgment hearing and the district court's opinion, discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning stated by the district court in open court and in its written order on the counterclaim.  May v. Heritage Federal Savings and Loan Association, CA-88-1402-4-2 (D.S.C. Oct. 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.